Citation Nr: 0820193	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  05-04 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for low back disorder.

2.  Entitlement to service connection for groin muscle 
strain.


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The veteran had active service from October 1971 to October 
1973.  Thereafter, he was a member of the U.S. Army Reserve 
until his discharge in 2001.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a May 2003 rating decision of the Regional Office (RO) 
of the Department of Veterans Affairs (VA) in Newark, New 
Jersey.  Current jurisdiction of the claims file is 
maintained by the RO in Winston-Salem, North Carolina, due to 
the veteran's relocation.

The Certification of Appeal (VA Form 8) notes that the 
veteran is not represented, a Power of Attorney of 
representation is on record, and that there is a Statement of 
Accredited Representative (VA Form 646) of record.  There is 
no evidence of the latter two in the claims file.  Further, a 
copy of the April 2008 notice to the veteran that his appeal 
was being certified to the Board was not provided to a 
representative.  See 38 C.F.R. § 19.36 (2007).  A February 
2001 letter from the New Jersey Department of Military and 
Veterans Affairs transmitted the veteran's claim, and the 
letter noted a VA Form 21-22 (Power of Attorney) was among 
the enclosures.  As already noted, however, there is no VA 
Form 21-22 of record.  Further, there is no indication from 
the veteran that he is in fact represented by the entity for 
the claims currently before the Board, and there is no 
evidence of a response to the November 2007 Supplemental 
Statement of the Case by the veteran.  Thus, the Board deems 
the veteran to be a pro se claimant.

An April 2007 lay statement of the veteran's sister, 
discussed in detail later in this decision, raises the 
potential of a claim for service connection for the residuals 
of neck and left arm injuries.  In light of the fact that 
there is competent evidence of the veteran's illiteracy and 
that his sister has frequently served as his recorder, the 
Board deems her statement as an informal claim on the 
veteran's behalf.  See 38 C.F.R. § 3.155(a) (2007).  This 
issue, however, has not been considered by the RO, much less 
denied and timely appealed to the Board.  So, it is referred 
to the RO for appropriate action, as the Board does not 
currently have jurisdiction to consider it.  See 38 C.F.R. § 
20.200 (2007); Godfrey v. Brown, 7 Vet. App. 398 (1995) (the 
Board does not have jurisdiction of an issue not yet 
adjudicated by the RO).


FINDINGS OF FACT

1.  The preponderance of the probative evidence indicates 
that neither a low back nor groin muscle disorder is related 
to an in-service disease or injury.

2.  The competent evidence of record does not show the 
veteran to have been diagnosed with a low back disorder or 
otherwise shown to have had a low back disorder during a 
period of active duty for training or inactive duty for 
training.

3.  The competent evidence of record does not show the 
veteran to have been diagnosed with a groin muscle disorder 
or otherwise shown to have had a chronic groin muscle 
disorder during a period of active duty for training or 
inactive duty for training.


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 5103, 5103A, 5107(b) 
(West 2002 and Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2007).

2.  A groin muscle strain was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303.

3.  A low back disorder was not incurred in or aggravated 
during active duty for training or inactive duty for 
training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5103, 
5103A, 5107(b); 38 C.F.R. §§ 3.1(k), 3.6(a),(c)(3), 3.102, 
3.159, 3.303.

4.  A groin muscle strain was not incurred in or aggravated 
during active duty for training or inactive duty for 
training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5103, 
5103A, 5107(b); 38 C.F.R. §§ 3.1(k), 3.6(a),(c)(3), 3.102, 
3.159, 3.303.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  The Board notes that a 
"fourth element" of the notice requirement requesting the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim was recently removed from the 
language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 
23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. 112, 119-20 (2004).  See, too, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this case, the veteran was provided notice of the VCAA in 
October 2001, prior to the initial adjudication of his claims 
in the May 2003 rating decision at issue.  Another VCAA 
letter was sent in September 2006.  

The VCAA letters summarized the evidence needed to 
substantiate the claims and VA's duty to assist.  They also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain both his private 
and VA medical treatment records.  In this way, the VCAA 
letters clearly satisfy the three "elements" of the notice 
requirement. 

In March 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  Id.  

In this case, the veteran received Dingess notice in 
September 2006, including as it relates to the downstream 
disability rating and effective date elements of his claims.  

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes service treatment records 
(active duty and reserve), VA and private medical records, 
Social Security Administration (SSA) records and lay 
statements.  In June 2007, the veteran indicated that he had 
no additional information to submit.  The veteran has been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2007).

The Board notes that the veteran was not afforded an 
examination as part of the adjudication of his claim.  Under 
the VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that: 1) the claimant has 
a current disability or signs and symptoms of a current 
disability; 2) the record indicates that the disability or 
signs and symptoms of disability may be associated with 
active service; and, 3) the record does not contain 
sufficient information to make a decision on the claim.  38 
U.S.C.A. § 5103A(d).  (Emphasis added)  All three elements 
must be present.  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).  The threshold for the duty 
to get an examination is rather low.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  Notwithstanding this recognized low 
threshold, the Board finds no failure to assist the veteran 
due to the absence of a VA examination.  See 38 C.F.R. 
§ 3.159(c).

First, the Board finds elements 1 and 2 are clearly shown by 
the probative evidence of record, at least where the 
veteran's low back disorder is concerned.  As will be 
discussed in detail below, while the service medical records 
are negative for entries related to the claimed disorders, 
there are competent lay statements of record, including the 
veteran's own, to the effect that he was in either an active 
duty for training or inactive duty for training status, or 
perhaps in route to or from a training period, at the time of 
the events he claims as bases for his claim.  See 38 C.F.R. 
§ 3.159(a)(2).  The weight the Board ultimately attaches to 
these statements is non-determinative for purposes of 
determining whether a VA examination should have been 
conducted.  Nonetheless, element 3 is not present, as the 
Board finds that there is sufficient information in the 
claims file to decide the veteran's claims.  The evidence of 
record is set forth below in the discussion of the veteran's 
claims.

In sum, there is no evidence of any VA error in notifying or 
assisting the veteran that reasonably affects the fairness of 
this adjudication.  He was provided the opportunity to 
present pertinent evidence and testimony, and did in fact do 
so.

Governing Law and Regulation

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Evidence 
of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a 
condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Analysis

The veteran is currently diagnosed with degenerative disc 
disease of the lumbar spine for which he has undergone two 
laminectomies as treatment.  He is permanently and totally 
disabled, as shown by the May 2003 rating decision 
determination and grant of a nonservice-connected pension, as 
well as his award of benefits administered by the SSA.  He 
also has undergone at least two surgical repairs of an 
inguinal hernia.

Although the veteran noted on his formal claim (VA Form 21-
526) that his disability began in 1998, he also asserted in a 
July 2003 statement that he was injured while in the Regular 
Army and on liberty.  Service treatment records for the 
period October 1971 to October 1973 are negative for any 
entries related to complaints, findings, or treatment for 
back- or groin-related symptoms.  The September 1973 Report 
of Examination for Separation notes that all areas were 
assessed as normal.  The veteran was deemed physically fit 
for separation.  

Thus, notwithstanding the veteran's isolated 2003 statement, 
the evidence preponderates against the veteran's claims on a 
direct basis as concerns his active service of 1971 to 1973.  
38 C.F.R. § 3.303.  The Board further notes that a fair and 
liberal reading of the veteran's formal claim, as well as the 
evidence he has submitted in support of his claims, leads a 
reasonable reviewer to conclude that he really stands on 
events that occurred during his reserve tours as the bases 
for his claims.  The Board now considers that basis for his 
claims.

Active Duty for Training and Inactive Duty for Training

Active military service includes active duty, any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in line of duty, and any period of 
inactive duty for training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty or from an acute myocardial 
infarction, a cardiac arrest, or a cerebrovascular accident 
which occurred during such training.  38 U.S.C.A. § 1106; 
38 C.F.R. § 3.6(a).  Service connection on a presumptive 
basis is not available where the only service performed is 
active duty for training or inactive duty for training.  
Biggins v. Derwinski, 1 Vet. App. 474, 476-78 (1991).  
Service connection may be granted for any disease diagnosed 
after active duty for training when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during active duty for training or, as 
concerns an injury and the specified disorders, during 
inactive duty for training.  38 C.F.R. § 3.303(d).

Analysis

In a November 2002 statement which was received by the RO in 
January 2003, the veteran's father noted that the veteran had 
an accident in 1981 while stationed at Ft. Carson, Colorado, 
and he had experienced back problems since that time.  In a 
similar November 2002 statement, the veteran's niece noted 
the veteran had back pain about which she was concerned, 
"since the back injury dated back when he was in the Army."  
His sister noted in a November 2002 statement that the 
veteran had been in back pain since 1981 when he was in the 
Army.  Neither of the veteran's relatives noted how they came 
to know of the events which they commented on, be it by way 
of being told by the veteran or by their own personal 
observation.

There is another November 2002 statement on the veteran's 
personal letterhead and signed by him, but it states the 
writer's/drafter's "brother" had a car wreck while 
returning from an inspection at a base.  The veteran was hit 
by a drunk driver who also was in the Army, and the veteran 
had experienced back pain since that event.  The Board notes 
other evidence in the claims file; however, including the 
records provided by the SSA, that the veteran is illiterate-
or at least functionally illiterate.  Thus, the Board reads 
this statement as the veteran's personal statement in support 
of his claim, especially since he signed it over his typed 
name and wrote his social security number beneath his typed 
name.

In an April 2007 statement, the veteran's sister noted the 
veteran was involved in a 1988 motor vehicle accident while a 
sleeping passenger on the way back to Ft. Bragg, North 
Carolina, during an active duty for training tour that 
summer.  She notes the driver fell asleep at the wheel, 
veered off the road, and struck a utility pole.  The veteran 
sustained a severe laceration of his arm which required 
"over 100 stitches."

Periodic examinations of February 1973, June 1978, April 
1982, and February 1985, conducted to determine the veteran's 
fitness for continued duty in the Army Reserve, note no 
abnormalities related to the veteran's back or hernia repair 
residuals.  He noted no complaints related to those areas on 
his Reports of Medical History for those examinations, and 
the Reports of Examination assessed all areas as normal.

A February 1985 entry in the reserve service treatment 
records notes the veteran's history of hernia surgery.  
During a one-day training tour in June 1986, the veteran 
sustained a strain during strength training and presented at 
the emergency room.  The examiner noted a three-year history 
of hernia.  Examination, noted the examiner, was positive for 
a right inguinal hernia which was freely reducible, and he 
referred the veteran for further evaluation.  The consulting 
examiner found no evidence of hernia and noted the veteran 
had no duty limitations.  He was again examined in July 1986.  
The examiner noted the veteran complained of pain, but 
examination did not verify any injury.  Diagnosis was groin 
discomfort, possible incipient hernia.

The veteran noted his history of hernia surgery, but denied 
any prior history of back problems on his February 1995 
Report of Medical History For his over-40 physical 
examination.  The Report of Medical Examination for Over-40 
notes that all areas were assessed as normal.

A February 1996 entry noted a diagnosis of hernia.  During a 
training tour in August 1996, the veteran presented and 
reported that, while filling water tubs, he felt groin pain.  
A hernia repair nine months earlier was noted.  Examination 
revealed no hernia, and the examiner rendered a diagnosis of 
probable muscle strain.

Service treatment records note that, in February 1998, while 
on a training tour, the veteran was lifting in the kitchen 
when he felt sudden pain in his right groin that radiated to 
his right testis.  Physical examination revealed no hernia, 
despite straining and coughing repeatedly.  A lump was 
spermatic cord, as it was the same on the left side.  The 
examiner also appreciated a nodule on the left groin distal 
to the external ring, which the veteran reported had been 
there for four years.  The examiner rendered a diagnosis of 
probable groin strain.  The service treatment records note no 
evidence that the strain resulted in any chronic residuals or 
that any joint was involved.

Following the February 1998 lifting incident, the veteran was 
referred for physical therapy.  During his initial screening, 
the therapist noted the veteran's primary occupation as 
working for a moving company, and that he had a medical 
history of some complaints of chronic low back pain.  The 
therapist's examination revealed no evidence of low back 
involvement, an assessment of right groin pain due to a 
suspected muscle stain was entered.  The veteran was given a 
home exercise program to reduce his symptoms.  In August 
1998, the veteran presented at a VA treatment facility with 
complaints of right groin pain that had its onset during a 
training tour.  Examination revealed shifting bilateral 
hernia nodes but no inguinal hernia.  An assessment of muscle 
strain was rendered, and the veteran was advised to avoid 
lifting heavy objects for seven days.

The critical matter at this juncture is the probative 
evidence of record notes only one reference to the veteran's 
back but no evidence of symptomatic involvement of his back, 
as all of his complaints and treatment were related to his 
groin area.  The probative medical evidence of record for the 
period following the above events note that the veteran's 
hernia was essentially a historic event with no current 
significance, as all subsequent attention focused on his low 
back.  In the absence of current hernia repair residuals, of 
course, there is no basis for service connection.  38 C.F.R. 
§ 3.303.

The Board will now address the veteran's assertion that his 
back injury is secondary to a motor vehicle accident he was 
involved in while en route to or from a 1988 inactive duty 
for training tour.

The RO sought but was unable to obtain an accident report 
from local law enforcement officials.  Nonetheless, an August 
1988 Narrative Summary prepared at Bladen County Hospital, 
Elizabethtown, North Carolina, notes the veteran was a 
passenger in a vehicle, and that he was wearing a seat belt.  
He had no recall of the details of the accident, as he was 
asleep at the time.  The summary noted the veteran's main 
complaint to be the right side of his neck, with spasm of the 
trapezius muscle.  There also was a complex laceration of the 
right elbow and right arm of approximately 6 inches in 
length, with soft tissue loss and very ragged edges of the 
wound.  The recording examiner debrided the wound and closed 
the ragged edges with several separated stitches.  Many other 
small cuts on the right forearm were left open because they 
were contaminated.

The Summary notes the veteran as a soldier at Ft Bragg in the 
reserve center under Captain [redacted], but there is no 
notation that the veteran was in fact on duty or en route to 
or from duty.  Physical examination revealed all extremities 
except the right upper extremity and neck as intact.  There 
is no notation of any back involvement whatsoever.

While the veteran's relatives in their lay statements 
provided varying dates for the veteran's claimed back injury, 
the hospital Narrative Summary is highly credible and 
uncontroverted evidence of a motor vehicle accident in 1988.  
Thus, the critical question is the veteran's duty status-or 
lack thereof, at the time.  He and his relatives assert he 
was in fact in a training status at the time.  The extensive 
service personnel records in the claims file, however, 
contain no confirmation of that assertion.

Service personnel records note orders for the veteran to 
perform an annual active duty for training for the period of 
August 16 to August 30, 1987.  There are no special orders 
directing subsequent active duty for training tours until 
1995, which is consistent with the veteran's career record.  
An October 1999 Chronology Statement of Retirements Points 
prepared by the U.S. Army Reserve Personnel Command notes the 
veteran earned only membership points between September 1989 
and September 1994.  The critical period, however, is August 
1988.

Special Orders dated in January 1989 note the veteran was 
deactivated from his assigned unit and reassigned to the 
Control Group secondary to unsatisfactory participation.  
Nonetheless, the Chronology Statement notes that the veteran 
earned two inactive duty points for the period September 9, 
1987, to September 9, 1988.  There are no documents of record 
to indicate when, during that one-year time frame, the 
veteran may have earned those points.  They, or at least one, 
may have been earned in August 1988, or it may not have.  One 
salient factor is that the veteran's service personnel 
records contain no Line of Duty determination for an August 
1988 event, whereas there are Line of Duty determinations for 
the veteran's other incidents, including his having fallen 
over a footlocker in 1981 to his hernia incidents.  It seems 
highly doubtful that there would be no Line of Duty 
determination had the veteran been in a duty status in August 
1988, especially since the medical report specifically listed 
his relationship with a reserve unit at Ft. Bragg and named 
his commander.

In any event, even affording the veteran the benefit of the 
doubt on this issue, the probative medical evidence of record 
clearly notes the absence of any involvement of his back.  
There also is the matter that the veteran initially asserted 
that his back problems started in 1998, rather than in 1988.  
Further, as now will be addressed, the probative evidence of 
record compellingly shows 1998 to be closer to reality, and 
that it was not in fact related to his reserve duty but 
injuries sustained in his normal civilian employment.
 
The veteran is in receipt of benefits administered by the 
SSA.  The April 2003 findings of a SSA Administrative Law 
Judge note the veteran's onset of his back problems dated 
back to February 1999, when he was injured at work while 
using a hand truck.  While there is no indication the 
administrative law judge had access to the veteran's service 
medical and personnel records, the Social Security file 
included the veteran's VA treatment records.  The 
administrative law judge's finding makes no mention of the 
veteran's reserve affiliation or indicates any linkage with 
it.

As part of the examinations to determine eligibility for SSA 
disability, an osteopath, Dr. Scott, conducted two 
examinations of the veteran, in April 2001 and January 2002, 
respectively.  His April 2001 report notes the veteran 
developed intense low back pain sometime in 1998.  The 
veteran told him that his work involved heavy lifting, that 
is, moving furniture.  After the 1998 incident, he sought 
treatment at a VA facility, where a computed tomography scan 
and an MRI revealed a herniated disc.  The veteran had not 
worked since the 1998 injury, as he was no longer able to 
perform the heavy lifting.

Dr. Scott noted the veteran had a history of recent onset of 
low back pain related to heavy lifting at work as a mover.  
(Emphasis added)  As of Dr. Scott's 2002 assessment, the 
veteran had undergone a laminectomy at L4-5 in September 2001 
at a VA facility.  Most interesting, Dr. Scott noted the 
veteran's history as his having developed low back pain 
sometime in 2000 while pushing a crate at work.  Dr. Scott 
made no comment or rendered any opinion that the veteran's 
low back disorder was causally linked to any reserve duty.  
His sole assessment was that, on each occasion, the veteran 
had injured his back at his usual job which involved heavy 
lifting.

VA records note the actual date of the initial laminectomy 
was June 2001.  VA records of February 2000 note the 
veteran's presentation after his on-the-job injury while 
pulling a large crate onto a truck.  A hand jack pulled away 
from him and caused a jerking motion.  An entry of August 
2000 again notes the veteran earned his living at a furniture 
moving company, where he had to carry, pull-push, and lift 
heavy furniture.  He also mentioned pain in his right 
inguinal hernia area, as well as his back, during the prior 
three weeks.  He added, however, that he was "OK" after his 
hernia surgery, but he returned to work a month later.  
Examination revealed tenderness to palpation of the surgical 
site at the right inguinal hernia, but no palpable hernia was 
noted.

It will serve no meaningful purpose to set forth the other 
probative medical evidence.  The Board finds that the 
probative evidence of record compellingly shows the veteran's 
low back disorder is secondary to an injury he sustained 
while working at his usual civilian occupation that involved 
moving heavy items, including furniture.  Not only is there 
an absence of any evidence of linkage with his active duty 
for training or inactive duty for training, but the private 
examinations and the VA treatment records show the lifting 
incidents related to his active duty for training or inactive 
duty for training left no chronic residuals of his hernia 
repair due to aggravation, as they were acute and transitory 
and had resolved-at least until he aggravated his hernia in 
2000 while on his civilian job.  Thus, the Board is 
constrained to deny the claims.  38 C.F.R. § 3.303.

The benefit sought on appeal is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the veteran's claims, however, the doctrine is not 
for application.  Schoolman v. West, 12 Vet. App. 307, 311 
(1999).




ORDER

Entitlement to service connection for low back disorder is 
denied.

Entitlement to service connection for groin muscle strain is 
denied.



____________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


